Title: To James Madison from the Citizens of Hopkinsville, Kentucky, 1 July 1812 (Abstract)
From: Hopkinsville, Kentucky Citizens
To: Madison, James


1 July 1812. “Resolved That the Course Pursued by the Government of the United States has been just wise & patriotic—that the cup of conciliation has been drained to its dregs—every effort to maintain peace & avoid war has been treated with insult heaped upon injury. No alternative is now left but war or disgraceful submission.
“Resolved as the opinion of this meeting that war ought to be declared against England and if declared (as we believe it is) that we will support it with our lives fortunes and sacred honor.
“Resolved That the thanks of this meeting be presented to the President of the United States for the wise, manly and independent measures recommended for the vindication of our injured rights and insulted honor.”
